Citation Nr: 1014218	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  05-25 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
brain injury.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from August 1976 to March 
1977.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 2004  rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was last remanded in December 2009 for 
further development.  

The Veteran presented testimony during a Board hearing in May 
2008, and a transcript of the hearing is associated with his 
claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service treatment records had apparently been obtained in the 
past, but in May 2004, the claims folder could not be found 
and so it was rebuilt.  However, no service treatment records 
were recovered.  The Board had remanded the case to the RO in 
July 2008 to attempt to obtain service treatment records.  No 
service treatment records have been obtained despite efforts 
through January 2009.  Those efforts included a search for 
clinical records from Ft. Ord Hospital, where the Veteran had 
allegedly been treated in service.  It appears that no 
records were located.   

The provisions of 38 C.F.R. § 3.159 indicate that if VA 
concludes that it is reasonably certain that service 
treatment records do not exist or that further efforts to 
obtain them would be futile, it is supposed to provide the 
Veteran with notice of the fact and other information under 
38 C.F.R. § 3.159(e).  In the December 2009 Board remand, 
directed the RO to take certain actions, to include informing 
the Veteran if VA was unable to obtain such records, provide 
an explanation of the efforts VA made to obtain the records, 
and give a description of any further action VA would take 
regarding the claims, including, but not limited to, notice 
that VA will decide the claims based on the evidence of 
record unless the Veteran submits the records VA was unable 
to locate.  

It does not appear that the RO has complied with such notice 
to the Veteran regarding the unavailability of the service 
treatment records.  The claims file does not include a letter 
to the Veteran with such notice.  In fact, the August 2009 
supplemental statement of the case does not even appear to 
show the results of the request for service treatment 
records.  The Board regrets further delay, but the Court has 
held that if an RO fails to comply with the terms of a 
remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  To afford the 
Veteran full assistance with his claims and to comply with 
regulatory law, the case must be returned to the RO for 
remedial action before the Board may properly undertake 
appellate review. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should formally determine that the 
service treatment records do not exist or 
that further attempts to obtain them would be 
futile.  The Veteran should be informed by 
letter that VA was unable to obtain such 
records, provided an explanation of the 
efforts VA made to obtain the records, and 
given a description of any further action VA 
will take regarding the claim, including, but 
not limited to, notice that VA will decide 
the claim based on the evidence of record 
unless the Veteran submits the records VA was 
unable to obtain.

2.  If, and only if, service treatment 
records are somehow obtained, either through 
an official source or from the Veteran the 
Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current brain and 
low back disabilities.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examinations.  If current disabilities of the 
brain and/or back are diagnosed, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
probability of at least 50 percent) that such 
disabilities are causally related to the 
Veteran's active duty service.

3.  After reviewing the claims file to 
determine if the benefits sought may be 
granted, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


